DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 04/29/2021 has been entered. Claims 1-7, 9-19, and 21-22 remain pending in the application. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunnerson (US-2014/0275866-A1).
Regarding claim 1, Gunnerson teaches a device for collecting a microfluidic sample comprising:
	a rotating element (referred to as sample collection device 10) held in a main body (referred to as cartridge 30) ([0038] and Figure 2A); 
wherein the rotating element (10) comprises a capillary chamber (referred to capillary channel 11 and sample collection well 14), and wherein the capillary chamber (11 and 14) is configured to draw a fixed amount of fluid ([0033], [0035] and Figures 1A-C);

wherein the rotating element (10) is rotatably arranged within interior surfaces of the main body (30); and
wherein the capillary chamber (11 and 14) rotates about an axis of rotation.
As recited by paragraph [0042], “The sample collection device 10 is rotatably held within the cartridge housing 30, whereby it can rotate between various aspirate and dispense positions.” Further, as seen in Figures 4A-C, the capillary channel 11 and collection well 14 rotates about an axis of rotation in various steps. 
	Regarding claim 2, Gunnerson teaches the device of claim 1, wherein rotation of the rotating element (10) rotates the capillary chamber (11 and 14) between at least two positions, and where the capillary chamber (11 and 14) has a single opening (referred to as first end 12) ([0034] and Figures 1A-C). 
	As recited by paragraph [0045] “This allows the device to move from multiple sample collection or aspiration positions to position(s) where the sample can be dispensed… FIGS 4A and 4B show the sample collection device in two possible sample collection or aspiration positions.” Further, it is understood that first end 12 is the only opening to introduce the sample. 
	Regarding claim 3, Gunnerson teaches the device of claim 2, wherein the at least two positions comprise an open and a closed position, wherein the capillary chamber (11 and 14) is sealed from ambient exposure when in the closed position, and where the capillary chamber (11 and 14) is open to ambient exposure when the in the open position.

	Regarding claim 4, Gunnerson teaches the device of claim 1, further comprising a receptacle (referred to as sample zone 200) shaped to receive fluid from the capillary chamber (11 and 14), and where the receptacle (200) is sealed from an ambient atmosphere and experiences no volume or pressure changes through a rotation of the capillary chamber (11 and 14), wherein rotation of the rotating element (10) rotates the capillary chamber (11 and 14) to an open position and a dispense position, and where the open position fluidly couples the capillary chamber (11 and 14) to an ambient atmosphere and fluidly seals the capillary chamber (11 and 14) from the receptacle (200), and where the dispense position fluidly couples the capillary chamber (11 and 14) to the receptacle (200) and fluidly seals the capillary chamber (11 and 14) from the ambient atmosphere ([0065] and Figure 2A). 
As stated by paragraph [0046] in a first position the first end (12) of the capillary channel is rotated to be in alignment with the sample manipulation device 40, and as stated by 
Regarding claim 9, Gunnerson teaches the device of claim 1, wherein the capillary chamber (11 and 14) is coated with a substance that assists in drawing a liquid into the capillary chamber (11 and 14). 
	Paragraph [0035] discloses that the collection well 14 can be coated with a hydrophilic coating to help acquire and retain the sample. As stated in paragraph [0033], coatings that can be used include heparin, sodium citrate, or EDTA. 
Regarding claim 10, Gunnerson teaches a system comprising: 
		a rotating element (10) comprising a capillary chamber (11 and 14) positioned to rotate within a main body (30), wherein an opening of the capillary chamber (11 and 14) is wider than a bottom of the capillary chamber (11 and 14), and wherein the capillary chamber 
	As stated in paragraph [0045], in a second position the first end (12) contacts a sample to be collected such as blood from a finger stick. As stated by paragraph [0046], in a first position the first end (12) of the capillary channel is rotated to be in alignment with the sample manipulation device 40, or sample zone 200.  
	Regarding claim 11, Gunnerson teaches the system of claim 10, wherein the receptacle (200) is fluidly sealed from an ambient atmosphere and experiences no pressure and volume changes through a rotation of the capillary chamber (11 and 14) via the rotating in the first position, the second position, and all other positions between the first position and the second position.
	It is understood that the receptacle (200) is a ridged solid, and that it can be made of a variety of materials including plastic (see paragraph [0066]), as such it will not experience any volume changes due to the rotation of the capillary chamber (11 and 14). It is further understood that compressed air is used to move the sample (see paragraph [0046]), however if one is simply rotating the disc without moving the sample no additional pressure will be added and therefore the system will experience no pressure change. Further, it is understood that the cartridge (30) which houses the assay device has no additional openings and is therefore sealed from an ambient atmosphere. 
	Regarding claim 12, Gunnerson teaches the system of claim 11, wherein the capillary chamber (11 and 14) is fluidly sealed from the ambient atmosphere and the receptacle (200) in all other positions between the first position and the second position.

	Regarding claim 13, Gunnerson teaches the system of claim 10, wherein one or more of the rotating element (10), capillary chamber (11 and 14), and receptacle (200) are transparent. Paragraph [0032] states that the sample collection device 10 can be made to be at least partially transparent to allow for viewing of the flow of fluid in the capillary channel.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gunnerson (US-2014/0275866-A1) as applied to claim 1 above, and further in view of Burkhardt (US-2007/0036684-A1).
Regarding claim 5, Gunnerson teaches the device of claim 1 as stated above. Gunnerson does not teach wherein the main body comprises at least one recess in a side wall, wherein the recess is sealed when the capillary chamber is in an open position.
In the analogous art of devices for picking up and metering sample liquids, Burkhardt teaches a device having a sample pick-up device with a closed liquid compartment ([0001] and [0013]). 
Specifically, Burkhardt teaches a liquid compartment which can be a subarea of the support, an indentation of the planar support ([0029]). The compartment is filled with a liquid and then sealed with a cover layer ([0029]). As seen in Figure 1, metering device (1) consists of support (7) with liquid compartment (5), wherein the compartment is sealed by foil (4) ([0058]). It is understood that the metering element (8) can be a capillary, which is in an open position to pick-up the sample liquid ([0058]). While the metering element (8) is in an open position, the liquid compartment (5) remains sealed by foil (4). Once the sample has been collected, the metering device (1) is inserted into reaction cuvette (11), wherein the first reagent solution is released by pulling off the foil (4) ([0063] and Figure 5A-5C). It would have been obvious to one skilled in the art to modify the cartridge (30) of Gunnerson to include a recessed compartment formed in a sidewall to hold a liquid reagent sealed by a foil member as taught by Burkhardt for the benefit of diluting the sample in a defined dilution ratio to prepare the sample for subsequent steps ([0033] of Burkhardt).  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnerson (US-2014/0275866-A1) as applied to claim 1 above, and further in view of Brueckner (WO-2015/193194-A1).
Regarding claim 6, Gunnerson teaches the device of claim 1 as stated above. Gunnerson does not teach a locking mechanism wherein the locking mechanism holds the rotating element in a fixed position where the capillary chamber is sealed from an ambient atmosphere. 
In the area of solving the same problem, Brueckner teaches a spinnable cap for an automatic analyzer cartridge that prevents tampering. 
Specifically, Brueckner teaches a locking mechanism which allows a lid of a cartridge rotate from a first position to a second position while preventing the rotation from the second position to the first position (see paragraph [0065]). As stated by paragraph [0096], in a first position the opening on the lid is in alignment with the sample inlet and in a second position when the lid is rotated, the sample inlet is then closed/sealed from the environment. It would have been obvious to one skilled in the art to modify the device of Gunnerson to include a locking mechanism for a rotatable element as taught by Brueckner for the benefit of preventing additional sample from being accidentally added ([0024] and [0100] of Brueckner). 
Regarding claim 7, the combination of Gunnerson and Brueckner teach the device of claim 6 as stated above. It is understood from Brueckner that the locking mechanism can be a ratchet structure, such that if one were to try to rotate the lid in the opposite direction it would cause the ratchet to break or degrade. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gunnerson (US-2014/0275866-A1) as applied to claim 10 above, and further in view of Boehm (US-2009/0191643-A1). 
Regarding claim 14, Gunnerson teaches the system of claim 10 as stated above. Gunnerson does not teach wherein the rotating element further comprises at least one additional chamber. 
In the analogous art of rotatable test elements, Boehm teaches a disk-shaped test element with various zones ([0009]). 
Specifically, Boehm teaches a sample metering zone 5 with an additional container 7 for sample excess ([0095] and Figure 1). It is understood that the sample metering zone is a main receptacle for holding the sample, and that the container 7 is an additional chamber. It would have been obvious to one skilled in the art to modify the sample collection device of Gunnerson such that the collection well 14 has an additional chamber for collecting excess sample material as taught by Boehm for the benefit of ensuring that only the desired amount of sample fluid is collected for subsequent analysis ([0114] of Boehm). 

Claims 15-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnerson (US-2014/0275866-A1) in view of Lilja (US-4088448-A).
Regarding claim 15, Gunnerson teaches a device comprising: 
		a capillary chamber (11 and 14) configured to rotate about an axis of rotation within a fixed plane; and
		wherein the device has no external venting. 

In the analogous art of cuvettes for sampling, Lilja teaches a cuvette with a reagent contained within the cavity. 
Specifically, Lilja teaches a cuvette that has a reagent supplied to it via evaporation, freeze-drying, spraying, screen printing, or other suitable means (Column 2 lines 47-53). It would have been obvious to one skilled in the art to modify the sample addition zone 200 of Gunnerson such that it has a reagent coated on its interior as taught by Lilja for the benefit of controlling the dissolution rate in the sample, which is advantageous for analyses that have multiple reaction steps (Column 2 lines 54-59 of Lilja).	 
	Regarding claim 16, Gunnerson and Lilja teach the device of claim 15. Gunnerson further teaches wherein the capillary chamber rotates (11 and 14) within interior surfaces of a main body (30), and where the interior surfaces brush against an opening of the capillary chamber (11 and 14) to sweep fluid therefrom. 
	As seen in Figure 1A, sample collection well 14, which is part of the capillary chamber (11 and 14), is not covered by top piece 15A ([0033]). As such, it is understood that as the sample collection device 10 is rotated, the sample collection well 14 would contact interior surfaces of the cartridge 30. As seen in Figure 3, the sample collection device 10 has a snug fit within the cartridge 30.  
	Regarding claim 17, Gunnerson and Lilja teach the device of claim 15. Gunnerson further teaches wherein the capillary chamber (11 and 14) rotates to an open position fluidly coupling the capillary chamber (11 and 14) to the ambient atmosphere, and where the capillary chamber (11 and 14) draws a microfluidic sample in the open position when an opening of the capillary chamber (11 and 14) is in contact with a surface of a fluid, a dispense position angled to the open position where the capillary chamber (11 and 14) is fluidly coupled to the receptacle (200), and a plurality of sealed positions between the open position and the dispense position ([0045] and [0046]).
	As stated earlier, it is possible to rotate the first end (12) into an intermediate position between the aspiration and dispensing positions where the first and second ends of the microfluidic structures are contained within the cartridge housing, and be in contact with a sealing material (such as elastomer) for sealing the sample until ready for use (see paragraph [0047]). 
	Regarding claim 18, Gunnerson and Lilja teach the device of claim 17. Gunnerson further teaches wherein the capillary chamber (11 and 14) dispenses the microfluidic sample into the receptacle (200) in the dispense position in response an external pressure.
	As recited by paragraph [0051] “The top row of FIG. 5 shows another view of sample collection or aspiration with the first end of the capillary channel followed by rotation from the second position to the first or dispense position, where air pressure is applied at the second 
Regarding claim 19, Gunnerson and Lilja teach the device of claim 15. Gunnerson further teaches wherein the capillary chamber (11 and 14) is coated with a substance for assisting in drawing a fluid into the capillary chamber (see paragraphs [0033] and [0035]). Gunnerson does teach a receptacle (200), but does not teach where the receptacle is coated with a substance that forms a reaction mixture with the fluid. 
In the analogous art of cuvettes for sampling, Lilja teaches a cuvette with a reagent contained within the cavity. 
As stated above, Lilja teaches a cuvette that has a reagent supplied to it via evaporation, freeze-drying, spraying, screen printing, and other means (Column 2 lines 47-53). It would have been obvious to one skilled in the art to modify the receptacle (200) of Gunnerson to be coated with a reagent as taught by Lilja for the benefit of controlling the dissolution rate in the sample, which is advantageous for analyses that have multiple reaction steps (Column 2 lines 54-59 of Lilja).	
Regarding claim 21, Gunnerson teaches wherein the capillary chamber (11 and 14) has a single opening only. 
As it is understood, the capillary chamber of Gunnerson is made of both the sample collection well 14 and the capillary channel 11. It is understood that the capillary chamber only has one opening for the introduction of fluid to the device, which is the first end 12 as best seen in Figures 1A-1C (paragraph [0034]
Regarding claim 22, Gunnerson teaches wherein the capillary chamber (11 and 14) opens directly into the receptacle (200) at at least one rotational position of the capillary chamber (11 and 14). 
As it is understood, the capillary chamber of Gunnerson is made of both the sample collection well 14 and the capillary channel 11. As seen in Figure 4C, the first end 12 of the capillary channel 11 is in line with the sample manipulation device 40 ([0046]). As stated by paragraph [0065], Figure 7 shows a lateral flow assay device usable as the sample manipulation device 40. It is understood that the assay device has sample zone 200 (receptacle). Therefore, the first end 12 of the capillary channel 11 will open directly into the sample zone 200 (receptacle). 

Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive. Regarding Applicant’s arguments regarding claim 1 on page 7 stating that Gunnerson does not teach a controlled intake nor a fixed amount of fluid into the sample collection well 14, it is understood that Gunnerson’s sample collection well 14 does not have a changing volume. Due to the fixed volume of the sample collection well 14, it will only be able to hold a specific amount of fluid, and will therefore draw in a fixed amount of fluid. 
In regards to Applicant’s arguments on page 8 that Gunnerson teaches fluid drawn in by a capillary channel and not a capillary chamber, it is understood that the capillary chamber of Gunnerson is made of both the capillary channel 11 and sample collection well 14 together. 

Applicant’s arguments on page 9 regarding the port 32 of Gunnerson, it is understood that port 32 isn’t strictly an air vent. As it is understood from paragraph [0040], air pressure is applied. As there must be a source of pressurized air connected, it is understood that the port 32 isn’t allowing the venting of the device as air isn’t being allowed to escape from the device rather air pressure is being applied. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798